LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
This opinion is an extremely hyperteehnical (indeed Draconian) application of the 45 days language in former KRS 342.120(2). I agree with the way the Administrative Law Judge solved the problem, as being fair to both sides.
Also, substantively, I disagree with burdening the employee rather than the employer with the consequences of failure to join the Special Fund. (See my dissent in Dickerson v. Twentieth Century Hoov-R-Line, Ky., 893 S.W.2d 365 (1995).)